Title: Muscoe Livingston to the Commissioners, 21 September 1778
From: Livingston, Muscoe
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Bordeaux. 21 Sepr. 1778
     
     Your Favour of —— I have Received and will answer Immediately on My Return to Nantes at which place, I have Left all the papers, Rilative, to that business; I shall have a very fine Ship Ready for Sea, Immediately, and would be Very glad to take in, two or three hundred Tons of the publick goods, which Now Lays at Nantes for America; as to the Freight, I Really am unacquainted with; but If you will be So Obliging, as write Me a Line to Nantes, aquainting what you will give, with the quantity of goods you will Ship Me, will be particularly Obliged. I have The Honor to be Gent. Your Ob, and H, Sert
     
      M. Livingston
     
     
      Please Let me have your answer by Return of post. Please direct to Me under cover to Mr. Schweighauser Nantes.
     
    